Citation Nr: 1119730	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  08-07 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than April 19, 2002, for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 30 percent for PTSD.

3.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.


REPRESENTATION

Veteran represented by:	Francisca Santiago-Negron, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his son



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to December 1966.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  A July 2006 Board decision granted entitlement to service connection for PTSD.  An August 2006 rating decision implemented the grant of service connection, and assigned a 30 percent disability rating, effective September 9, 2003.  A March 2007 rating decision assigned an effective date of April 19, 2002, to the grant of service connection for PTSD, and continued the 30 percent disability rating.  A notice of disagreement was filed in May 2007 with regard to the disability rating and effective date assigned.  A statement of the case was issued in June 2007, and a substantive appeal was received in March 2008.  The Veteran testified at a Board hearing in February 2009.

The issues of entitlement to an increased rating for PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the VA San Juan RO.  VA will notify the Veteran if any further action is required on his part.



FINDINGS OF FACT

1.  In August 1999, the Veteran filed a claim of entitlement to service connection for PTSD.

2.  In an August 2000 rating decision, the RO denied entitlement to service connection for PTSD; the Veteran did not file a timely substantive appeal.

3. On April 19, 2002, VA received an untimely substantive appeal from the Veteran, which was construed as a claim to reopen entitlement to service connection for PTSD.

4.  There is no communication submitted prior to April 19, 2002, that could be construed as an application to reopen a claim of service connection for PTSD. 


CONCLUSIONS OF LAW

1.  The August 2000 rating decision, which denied entitlement to service connection for PTSD, is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  The criteria for an effective date prior to April 19, 2002, for the award of service connection for PTSD, have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.157, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

Initially, the Board notes that since the issue of entitlement to an earlier effective date for the grant of service connection for PTSD is a downstream issue from that of service connection (for which a VCAA letter was duly sent in September 2003), another VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that the Court has also determined that the statutory scheme does not require another VCAA notice letter in a case such as this where the Veteran was furnished proper VCAA notice with regard to the claim of service connection itself.  See Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).  

In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. 5103(a), notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Hartman v. Nicholson, 483 F.3d 1311, 1314-1315 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  

The September 2003 letter with regard to his claim of service connection for PTSD, effectively notified the Veteran of what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the claimant, and what information and evidence will be obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  In any event, a VCAA notice was issued to the Veteran in March 2009, with regard to his claim for an earlier effective date.  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA.  The evidence of record contains service treatment records, the Veteran's original claim for compensation, and other relevant documents pertaining to his effective date claim.  There is no indication of relevant, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue of entitlement to an earlier effective date.

Criteria & Analysis

The RO has assigned an effective date of April 19, 2002, for the award of service connection for PTSD.  The effective date assigned corresponds to the actual date of receipt by the RO of the Veteran's informal application to reopen his claim of service connection for PTSD.  The Veteran asserts, however, that he is entitled to an earlier effective date corresponding to the date following separation from service.

The Board notes that the assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Except as otherwise provided, the effective date of an evaluation and an award of pension, compensation or dependency and indemnity compensation based on an original claim or a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

If a claim is received within 1 year after separation from service, the effective date corresponds to the day following separation from active service or date entitlement arose.  38 C.F.R. § 3.400 (a)(2).  Otherwise, the effective date corresponds to the date of receipt of claim, or date entitlement arose, whichever is later.  Id.

When there is a final denial of a claim, and new and material evidence is subsequently received, the effective date of the award of compensation is date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if the formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of the receipt of the informal claim.  38 C.F.R. § 3.155.

Initially, the Board notes that a claim of service connection was not received within 1 year of separation from service, thus the effective date cannot correspond to the day following separation from service.  38 C.F.R. § 3.400 (a)(2).  

On August 11, 1999, the Veteran filed a formal claim of service connection for PTSD.  In an August 2000 rating decision, the RO denied entitlement to service connection for PTSD.  The RO determined that the medical evidence of record did not show a confirmed diagnosis of PTSD, and that the evidence was inadequate to establish that a stressful experience occurred.  In April 2001, the Veteran filed a timely notice of disagreement with the denial of service connection.  On December 27, 2001, the Veteran issued a statement of the case to the Veteran.  The Veteran did not file a timely substantive appeal, thus the August 2000 rating decision is final.  

On April 19, 2002, the Veteran submitted a VA Form 9 (substantive appeal) with regard to the PTSD issue.  In February 2003, the RO informed the Veteran that such substantive appeal was not timely received, and his submission was accepted as an informal claim to reopen entitlement to service connection for PTSD.  

In an April 2004 rating decision, the RO denied entitlement to service connection for PTSD.  The Veteran perfected a timely appeal to the Board.  In a June 2006 decision, the Board determined that new and material evidence had been received to reopen the claim of entitlement to service connection for PTSD and granted entitlement to service connection for PTSD.  An August 2006 rating decision implemented the grant of service connection for PTSD, assigning a 30 percent disability rating, effective September 9, 2003.  In a March 2007 rating decision, the RO assigned an effective date of April 19, 2002.

The Veteran's communication received by VA on April 19, 2002, constituted an application to reopen the claim since there was a prior final disallowance of his claim in August 2000.  The assigned effective date of April 19, 2002, corresponds to the date of receipt of the Veteran's request to reopen.  The communication received by VA on April 19, 2002, was not considered a timely substantive appeal with the August 2000 rating decision, as the substantive appeal was not received by February 26, 2002, which constitutes a 60-day period from the date the RO mailed the statement of the case.  A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction, in this case the RO, mails the statement of the case, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.303(b).  As the 1-year appeal period had expired, his substantive appeal must have been received on February 26, 2002.  Thus, again, the April 19, 2002, submission was deemed a claim to reopen, and this is the proper effective date in consideration of the effective date statutory provisions.  See 38 C.F.R. § 3.400.  

As a timely appeal was not filed with the August 2000 rating decision, such decision is final.  The remaining way the Veteran could attempt to overcome the finality of the August 2000 decision in an attempt to gain an earlier effective date, is to request a revision of that decision based on clear and unmistakable error (CUE).  See 38 U.S.C.A. § 5109A(a) ("a decision by the Secretary . . . is subject to revision on the grounds of clear and unmistakable error.  If evidence establishes the error, the prior decision shall be reversed or revised."); see Rudd v. Nicholson, 20 Vet. App. 296 (2006) (finding that only a request for revision based on CUE could result in the assignment of an effective date earlier than the date of a final decision).  However, CUE in the prior RO decision has not been alleged and is not before the Board.  

Based on the above, the earliest date of receipt of a reopened claim of service connection for PTSD is April 19, 2002, the date the RO received the Veteran's request to reopen his claim.  In reaching this decision, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not for application in this case because the preponderance of the evidence is against the assignment of an earlier effective date.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an effective date earlier than April 19, 2002, for the grant of service connection for PTSD is denied.




REMAND

PTSD

The Veteran undergoes monthly treatment for PTSD with Dr. Luis A. Escabi Perez.  In October 2009, the Veteran submitted a medical statement from Dr. Escabi dated August 11, 2009.  Updated treatment records from Dr. Escabi should be obtained for the period August 12, 2009, to the present.  

The Veteran was most recently afforded a VA examination in September 2008 to assess the severity of his PTSD.  At the Board hearing, the Veteran suggested that his symptoms had worsened, and he reported that he was no longer able to work due to his PTSD.  The Board has determined that the Veteran should be afforded another VA examination to assess the current nature and severity of his PTSD (see Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995)), and to assess whether the symptomatology associated with his PTSD can be distinguished from his nonservice-connected acquired psychiatric disabilities.  Mittleider v. West, 11 Vet. App. 181 (1998).

While on remand, updated VA treatment records should be obtained from the VA Medical Center (VAMC) in San Juan for the period March 7, 2009, to the present.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

TDIU

A request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In written submissions and hearing testimony, the Veteran has raised the issue of entitlement to a TDIU, due to his service-connected PTSD.  Thus, the Veteran's claim for an initial increased rating for his service-connected PTSD should include consideration of whether a TDIU is warranted under the provisions of 38 C.F.R. § 4.16.  Thus, upon remand, the VA examination should address whether the Veteran's service-connected PTSD has markedly interfered with his ability to secure or follow a substantially gainful occupation.

Accordingly, the case is REMANDED for the following actions:

1.  Upon obtaining an appropriate release from the Veteran, his treatment records from Dr. Escabi for the period August 12, 2009, to the present should be requested and associated with the claims folder.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Updated treatment records from the San Juan VAMC for the period March 7, 2009, to the present should be associated with the claims folder.  

3.  AFTER completion of the above and all outstanding treatment records have been associated with the claims file, the Veteran should be scheduled for a VA psychiatric examination to determine the current severity of his PTSD.  The claims folder must be made available to the examiner and reviewed in conjunction with the examination.  The examiner should be asked to comment on the severity of the Veteran's PTSD, and specify the degree of occupational or social impairment due to his service-connected PTSD.  The examiner should attempt to distinguish the symptomatology associated with his service-connected PTSD, and any other diagnosed acquired psychiatric disability, to include major depressive disorder.  Examination findings should be reported to allow for evaluation of PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411, and the examiner should specifically comment on any difficulty establishing and maintaining effective work and social relationships due to his PTSD.  A GAF score and an analysis of its meaning should be provided.  

The examiner should provide an opinion concerning the impact of the Veteran's service-connected PTSD on the Veteran's ability to work.  If need be, further testing should be accomplished.  The examiner should attempt to distinguish the impairment related to his service-connected disabilities, and any nonservice-connected disabilities.  The examiner should provide supporting rationale for this opinion.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim for an initial increased rating for PTSD should be readjudicated based on the entirety of the evidence, and the Veteran's TDIU claim should be adjudicated.  If any of the benefits sought are not granted in full, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


